Fourth Court of Appeals
                                    San Antonio, Texas

                                           May 21, 2019

                                       No. 04-19-00196-CV

                      IN THE GUARDIANSHIP OF JAMES E. FAIRLEY,

                         From the Probate Court No 2, Bexar County, Texas
                                   Trial Court No. 2011-PC-1068
                         Honorable Polly Jackson Spencer, Judge Presiding


                                          ORDER

Sitting:         Sandee Bryan Marion, Chief Justice (not participating)
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice


        On May 6, 2019, Appellant Juliette Fairley filed her appellant’s brief. In her brief,
appellant explains that Chief Justice Marion, when she was a probate court judge, signed an
administrative order that is at issue in this appeal. Appellant moves for Chief Justice Marion and
the entire Fourth Court of Appeals to recuse from this appeal. Chief Justice Marion has
voluntarily recused herself from this appeal. Thus, the recusal motion with respect to Chief
Justice Marion is moot.

        Each of the remaining justices have declined to recuse themselves and, in accordance
with Texas Rule of Appellate Procedure 16.3(b), have certified the matter of their respective
recusal to the other remaining justices. See TEX. R. APP. P. 16.3(b). Without voting on their own
recusal, the remaining justices sitting en banc DENY appellant’s motion to recuse all members
of the Fourth Court besides Chief Justice Marion.



           It is so ORDERED on this 21st day of May, 2019.
                                             PER CURIAM




ATTESTED TO: _____________________________
             KEITH E. HOTTLE,
             Clerk of Court